DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2016/039326) in view of Kobayashi et al. (2013/0281576).  US 2017/0298199 is being used as an English equivalent to WO 2016/039326 since it is a national stage entry of the international application.
Regarding claims 1 and 7:  Akiyama et al. teach a sheet molding compound [0001] comprising a thickened product of a resin composition comprising a vinyl ester resin (epoxy methacrylate) [0043-0052; Examples], a thickener [0059, 0081; Examples], a polymerization initiator [0019, 0086-0088; Examples], a polymerization inhibitor (1,4-benzoquinone) [0089, Examples], and the reactive diluent monomer styrene [0046, 0047, 0052]; and carbon fibers [Examples].
Akiyama et al. fail to teach isobornyl methacrylate.  
However, Kobayashi et al. teach that isobornyl methacrylate can be used interchangeably with, or in addition to, styrene as a reactive diluent for decreasing the viscosity of a fiber reinforced composition [0030-0031; Examples].

Regarding claim 2:  Akiyama et al. teach 0.02 parts by mass of 1,4-benzoquinone with respect to 100 parts by mass of a vinyl ester resin [Example 1].
Regarding claim 3:  Akiyama et al. teach 1,1-di(t-butylperoxy)cyclohexane [Examples], which has a 10-hour half-life temperature of 93°C, as evidenced by the instant specification [0121 of PG Publication].  
Regarding claim 4:  Since the composition is the same as claimed, it will possess the claimed rate of increase in viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 5-6 and 8-10:  Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical 
Regarding claim 11:  Akiyama et al. teach a fiber-reinforced composite material [Examples].
Regarding claims 12-14:  Since the composite material is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  Akiyama et al. teach an unsaturated polyester [0014, 0031, 0041, 0048-0053; Examples 12-13].

Regarding claims 18-20:  Since the composite material is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that the skilled artisan would not have combined the teachings of Akiyama and Kobayashi.  The Applicant states that Akiyama is directed toward SMC composition, and alleges that Kobayashi is exclusively related to REM method composition.  The Applicant states that the composition disclosed by Kobayashi is unsuitable for SMC.  This is not persuasive because Kobayashi explicitly teaches that their composition can be formed using a SMC press method [0049].

The Applicant has alleged the unexpected result of superior storage stability.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.   Claim 1 includes broad genera, with no amounts claimed for any of the components.  
2)  Examples 3 and 11 are not direct comparisons wherein the only difference is substituting IBXMA for styrene.  There are differences in resin solid content, number of parts of thickener, and number of parts of polymerization inhibitor.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763